Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahon (2011/0071647A1).

In regard to claim 1, Mahon teaches a prosthetic limb socket 1412 comprising: 
a rigid support member 1448 (socket; [0061]) comprising a distal base portion (distal end) and a plurality (defined as two or more) of support portions (portions 1448 between panels 1418) extending proximally from the base portion (fig 1); 
and wherein the plurality (defined as two or more) of adjustable panels (1418d,e, c) comprise: 
a first cantilevered support portion extending around a majority of a circumference of the socket (see 938 in fig 18; [0063; 0119])
a second cantilevered support portion (see 936, fig 20; see opposite 938 in fig 18; [0063, 0119]) and defining a pair of windows (see 930 on either side of 936, fig 18, 20) between lateral edges of the first and second support portions (fig 18, 20). 
a plurality (defined as two or more) of adjustable panels 1418b,c,e disposed between the support portions (sections of socket 1448 between panels) of the support member 1448; 
and wherein the plurality (defined as two or more) of adjustable panels (1418d,e, c) comprise: 
first 1418d and second adjustable 1418e panels, each panel being disposed in one of the pair of windows (fig 40; [0155: may be free floating]) between the first and second support portions (between portions 1448; fig 40).  
and a cord or cords for adjusting 1414 a radial position of the panels 1418 relative to the support portions 1448, wherein the panels 1418 are held in position between the support portions by the cords 1414 (see dotted lines, fig 39-40).
However, Mahon teaches the first and second cantilevered support portion in a different embodiment than that of figure 40.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the cantilevered socket sections as shown at 936, and 938 in figure 18, 20; [0118], in Mahon’s invention in the embodiment of figure 40 because the cantilevered support socket portions offer additional adjustability (in the rigid socket portion) between the panels as opposite to a rigid and nonadjustable main socket.
In regard to claim 2, Mahon meets the claim limitations as discussed in the rejection of claim 1, and further teaches the socket is a transfemoral or knee disarticulation socket for a transfemoral or knee disarticulation residual limb respectively (fig 39, the bone 1486 is a femur and accordingly the socket is for a transfemoral or knee disarticulation amputee).
In regard to claim 3, Mahon meets the claim limitations as discussed in the rejection of claim 2, and further teaches the first support portion 938 extends around a medial portion of the circumference of the socket (extends around medial and lateral sides, fig 18); 
the first panel extends along an anterior lateral portion of the socket (fig 40, 42); 
the second panel extends along a posterior lateral portion of the socket (fig 42).
	While Mahon does not teach the second support portion 936 extends along a lateral portion of the socket, Mahon does teach that the socket can act as a hinged portions [0119]; [0063].
	It has been held that a mere rearrangement of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the second support portion extend along a lateral portion of the socket instead of the posterior portion since the embodiment of figure 40 is a transfemoral instead of a transtibial socket and the relocation of this panel will improve medial-lateral stability during gait which is more important at this amputation level (the hip is a ball joint where the knee joint acts more like a hinge).  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04VIC
In regard to claim 4, Mahon meets the claim limitations as discussed in the rejection of claim 2, but does not teach the first and second panels 1418 extend proximally beyond the second cantilevered support portion (936).  
However, it has been held that a mere change in size requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to extend the first and second panels 1418 to extend proximally beyond the second support portion 936 when the embodiments are combined in order to increase adjustability of the socket by having longer panels.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed. MPEP 2144.04IVA
In regard to claims 5-6, Mahon meets the claim limitations as discussed in the rejection of claim 1, wherein the socket is a transfemoral or knee disarticulation socket for a transfemoral or knee disarticulation residual limb respectively (transfemoral, see fig 40)
and the plurality (defined as two or more) of support portions (portions of socket between panels 1418) comprise a third and fourth cantilevered support portions 936 [0063; 0119], the support portions defining between their lateral edges said first, and second windows and a third window; (see windows around 936; fig 20; so cantilevered support portion works properly); 
and the plurality of adjustable panels 1418 comprise first 1418, second 1418d and third and fourth adjustable panels 1418b, each panel 1418 being disposed in one of the first, second and third windows and fourth windows (fig 40).  
However, Mahon teaches the cantilevered socket support portions 936 in the embodiment of fig 20; not the socket embodiment of fig 40.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the socket portions in between each window 1418 cantilevered as shown at 936 in fig 20 in the embodiment of the socket of fig 40 in order to add additional adjustability to the socket.
In regard to claim 7, Mahon meets the claim limitations as discussed in the rejection of claim 1, and further teaches the panels 1418 comprise a rigid or semi-rigid outer shell 144 [0061] and a resiliently compressible inner portion 154 [0065].  
In regard to claim 9, Mahon meets the claim limitations as discussed in the rejection of claim 1, and further teaches in combination the support portions (portions of 1448 between panels) and the panels 1418 extend around the circumference of the socket (see fig 40-42).  
In regard to claim 10, Mahon meets the claim limitations as discussed in the rejection of claim 1, and further teaches the cord or cords 1414 traverse (defined as travels across) the support portions (portions of 1448 between panels 1418) and the panels 1418 (see fig 40; [0152]).  
In regard to claim 11, Mahon meets the claim limitations as discussed in the rejection of claim 10, and further teaches the cord is or the cords 1414 are disposed on an outer surface of the support portions or embedded within an outer shell of the support portions (see fig 3, embedded within the socket wall which is the support portion 1448 in fig 40).  
In regard to claim 12, Mahon meets the claim limitations as discussed in the rejection of claim 10, and further teaches the cords comprise a first cord and a second cord.  [0157]
In regard to claim 13,  Mahon discloses a socket as claimed in claim 10, further comprising means for drawing (interpreted as reel) 1416 the cord or cords radially inwards [0156].  
In regard to claim 14, Mahon meets the claim limitations as discussed in the rejection of claim 13, and further teaches the means for drawing the cord or cords radially inwards comprises a ratchet mechanism (claim 30).  
In regard to claim 15, Mahon meets the claim limitations as discussed in the rejection of claim 14, and further teaches the cords comprise a first cord and a second cord [0157], and, wherein the ratchet mechanism comprises first and second ratchet reels [0160: plurality of tightening mechanisms], each ratchet reel drawing in one of the first or second cords, the first and second cords being spaced distally and proximally of each other along the support portions.  (see fig 2)  However, the multiple ratchet reels are taught in a different embodiment of Mahon than figure 40.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the multiple ratchet and cord setup of figure 2 with the socket of figure 40 because this arrangement allows different areas of the socket to be tightened in or by different amounts to optimize socket comfort.  [0073]

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahon (2011/0071647A1) in view of Franke (2012/0083722A1).

In regard to claim 8, Mahon meets the claim limitations as discussed in the rejection of claim 7, and further teaches a strip (see layers on panels in fig 3) but does not teach the inner portion comprises ethylene vinyl acetate.  Franke teaches a pad made of ethylene-vinyl acetate [0073].  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the material of the inner portion of Franke in place of the material of the inner portion of Mahon because the material is flexible, elastomeric and resilient [0073].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahon (2011/0071647A1) in view of (JP2017/500173A).

In regard to claim 16, Mahon meets the claim limitations as discussed in the rejection of claim 13, but does not teach the means for drawing the cord radially inwards comprises a motor.
JP teaches the means for drawing the cord radially inwards comprises a motor.  [0104: reel may be replaced with a motorized device that tightens]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the means for drawing the cord of JP in place of the means for drawing the cord of Mahon because the motorized version allows automatic adjustments [0104] and is useful for a patient who is unable to manually tighten a reel.



Response to Arguments
In regard to the claim objections to claims 2-16, the amendments have overcome the objections.
	In regard to the 112b rejection of claim 2, the amendments overcome the rejection.
	In regard to the 102(a)(2) rejection of claims 1, 7, 9-14 as anticipated by Mahon (2011/0071647A1), the applicant’s arguments have been fully considered.  The applicant argues that socket 920 of Mahon is not rigid and would not use cantilevered socket sections.  The applicant does not cite any reasoning or evidence that the socket of Mahon is not rigid.  Further socket 1412 and 1418 were cited as the socket and [0061 which was cited states “lamination” and “hardened plastic resins”].  Both of these indicate the outer socket is a rigid structure.  Laminations are well known in the art to be rigid.  
	The applicant further argues the combination of the embodiments of Mahon is incompatible because using the cantilevered socket sections 936 (fig 18) in Mahon’s embodiment of figure 40 because 920 is not rigid as required by claim 1.  The cantilevered socket sections are a different element than a rigid support member.  This argument is unclear.  The cantilevered socket systems are not required by the claim to be rigid.  The cantilevered sections, not the entire socket of the embodiment of figures 18-12 were combined into the embodiment of figures 36 and 39-43 of Mahon.
In response to applicant’s argument that there is not sufficient space between the cantilevered sections to accommodate the panels of Mahon the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Further, office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ”, see MPEP 2141.03 (I).  For example, sizing socket components to be appropriate for the socket they are applied to.
The applicant further argues that the panels 934 will alter the deformation of the anterior and posterior sides [0118] and would therefore not be motivated to add the panels in those gaps.  The entire reason to add the panels is to increase adjustability.  The applicant has not cited any rationale to why making the socket more adjustable would not be a desirable feature.
	In regard to the 103(a) rejection of claim 8 as unpatentable over Mahon in view of Franke (2012/0083722A1), no further arguments have been presented.
	In regard to the 103(a) rejection of claims 2-6 as unpatentable over Mahon, no further arguments have been presented.
	In regard to the 103(a) rejection of claim 16 as unpatentable over Mahon in view of JP2017/500173A, no further arguments have been presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774